NOT DESIGNATED FOR PUBLICATION

                                              No. 124,034


              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       TERRI E. BAKER, et al.,
                                            Appellants,

                                                      v.

LEE A. NORMAN, Secretary of the Kansas Department of Health and Environment, et al.,
                                    Appellees.


                                   MEMORANDUM OPINION


       Appeal from Shawnee District Court; MARY E. CHRISTOPHER, judge. Opinion filed June 24,
2022. Affirmed.


       Linus L. Baker, of Stilwell, for appellants.


       Kurtis K. Wiard, assistant solicitor general, and Derek Schmidt, attorney general, for appellees.


Before HILL, P.J., POWELL and CLINE, JJ.


       PER CURIAM: This is an appeal by Terri E. Baker of the dismissal of her lawsuit
against Kansas Governor Laura Kelly, Attorney General Derek Schmidt, the Secretary of
the Kansas Department of Health and Environment, Lee A. Norman, and others. She
claimed that the Kansas statutes and regulations requiring children to be vaccinated to
attend school or daycare facilities burdened her exercise of her religion. In her view, if
the defendants enforce these statutes and regulations then it would violate her statutory
and constitutional rights. She sought declaratory and injunctive relief to prevent this
burden. The defendants asked the court to dismiss the lawsuit on the grounds of lack of

                                                      1
standing. The district court agreed, ruling that Baker has not shown that she has suffered
an injury that is concrete, particularized, and actual or imminent. Her son is attending
school and remains unvaccinated. The court determined that Baker had no standing to sue
and dismissed the action. We agree with the district court and affirm.


Not an adherent of any particular religious denomination, Baker claims these laws and
rules have burdened her exercise of her religion.

       Baker is the mother of "Silo" (an assumed name), a 6-year-old boy. Baker has
Christian religious beliefs that children's bodies are temples of the holy spirit and should
honor God. She believes God gives natural immunities and that vaccines interfere in that
God-given process. Baker believes injecting vaccines shows a lack of faith in God. She
also believes that many vaccines use tissue from aborted fetuses which violates her
religious beliefs. Baker asserts she is not a member of any religious denomination. Silo is
not vaccinated.


       In June 2020, Baker and Silo, through his mother, sued Lee A. Norman, the
Secretary for the Kansas Department of Health and Environment, Kansas Attorney
General Derek Schmidt, Governor Laura Kelly, and several other parties who are not part
of this appeal. She sought relief under the Kansas Preservation of Religious Freedom Act,
K.S.A. 2021 Supp. 60-5301 et seq. The pertinent provision, K.S.A. 2021 Supp. 60-5303,
follows:


               "(a) Government shall not substantially burden a person's civil right to exercise
       of religion even if the burden results from a rule of general applicability, unless such
       government demonstrates, by clear and convincing evidence, that application of the
       burden to the person:
               (1) Is in furtherance of a compelling governmental interest; and
               (2) is the least restrictive means of furthering that compelling governmental
               interest.



                                                     2
               "(b) A person whose exercise of religion has been burdened, or is substantially
       likely to be burdened, in violation of this act, may assert such violation as a claim or
       defense in a judicial proceeding. A court may grant appropriate relief as may be
       necessary including:


               (1) Injunctive relief;
               (2) protective order;
               (3) writ of mandamus or prohibition;
               (4) declaratory relief;
               (5) actual damages; or
               (6) costs and attorney fees determined by the court.


               "(c) Any person found by a court of competent jurisdiction to have abused the
       protection of this act by making a fraudulent claim may be enjoined from filing further
       claims under this act without leave of court."


       In Baker's view, the people she sued are the government officials who enforce the
child vaccination laws that she finds objectionable.


       Baker's objections focus on two statutes—an administrative rule and a form used
in daycare licensing. The two statutes are K.S.A. 72-6262 and K.S.A. 65-508. These laws
set out the requirements for a child to attend school, preschool, day care, or a childcare
facility. K.S.A. 72-6262 states a child enrolling in school for the first time must present
certification from a physician or health department that the child has received the
necessary vaccines and tests. As an alternative to the certification, the child must present:


               "(1) An annual written statement signed by a licensed physician stating the
       physical condition of the child to be such that the tests or inoculations would seriously
       endanger the life or health of the child, or




                                                      3
               "(2) a written statement signed by one parent or guardian that the child is an
       adherent of a religious denomination whose religious teachings are opposed to such tests
       or inoculations." K.S.A. 72-6262(b).


       In turn, K.S.A. 65-508 requires children at a childcare facility to be current on
immunizations considered necessary by the secretary of health and environment, unless
one of the following is obtained:


               "(1) Certification from a licensed physician stating that the physical condition of
       the child is such that immunization would endanger the child's life or health; or


               "(2) a written statement signed by a parent or guardian that the parent or guardian
       is an adherent of a religious denomination whose teachings are opposed to
       immunizations." K.S.A. 65-508(h).


       The regulation involved here is K.A.R. 28-4-590. It directs operators of school-
aged child programs to require children to be vaccinated to attend the program. The
regulation allows for a religious exemption if the operator obtains: "A written statement,
submitted on a form supplied by the department [of health and environment] and signed
by a parent of the child or youth, that the parent is an adherent of a religious
denomination whose teachings are opposed to health assessments or immunizations."
K.A.R. 28-4-590(d)(3)(B).


       Finally, the KDHE form a parent can use for a religious exemption is CLL 029.
That form contains a section parents can fill out if their child is exempt from getting
vaccinated. It directs parents to check one of two boxes and says they are the only
exemptions allowed by law:


               "(A) Certification from licensed physician stating that immunization would
       endanger child's life.


                                                    4
               "(B) My child is exempt under the law from immunizations. As the Parent or
       Legal Guardian, I state that I am an adherent of a religious denomination whose teachings
       are opposed to immunizations."


       In an amended petition, the Bakers alleged the language in the statutes that the
parent or child be "an adherent of a religious denomination" opposed to immunizations
disfavors all others who religiously oppose vaccines but are not adherents of a particular
religious denomination. The Bakers asserted that the requirement burdened their religious
exercise under the Kansas Preservation of Religious Freedom Act and the Kansas
Constitution Bill of Rights and also violated sections 1 and 2 of the Kansas Constitution
Bill of Rights. Based on the same facts, the Bakers also alleged that the statutes violated
their freedom of association and establishment of religion.


       The pleadings here are lengthy. But the essence of the Bakers' claim is that the
exercise of Terri's religion and her right to parent her son according to her religious
beliefs are burdened by these laws and the regulation. She contends that before she can
send him to school or daycare, she must either consent to her son being vaccinated or
assert that she is an adherent of a religious denomination whose teachings oppose
vaccination when she is not a member of a religious denomination. In her view, this
requirement of membership in a religious denomination violates the Kansas Preservation
of Religious Freedom Act.


       Baker then alleged that several programs, schools, and groups denied the
admission of her son due to his lack of vaccination or failure to meet the religious
exemption requirement:
       •       Wee Workshop Child Development Center in Stillwell;
       •       Johnson County Parks and Recreation District youth camp;
       •       Maranatha Academy;
       •       Midland Adventist Academy;

                                                  5
       •      Christ Lutheran School;
       •      Horizon Academy Elementary; and
       •      Kansas City Christian School.


       Baker also argued that she cannot homeschool her son because he is not
vaccinated and Baker does not meet the exemption requirement of being an adherent of a
religious denomination. To homeschool her son, the school's "governing authority"
(Baker) would have to comply with the state's vaccination regulations. Therefore, since
her son cannot be homeschooled, he is now truant.


The district court granted the appellees' motion to dismiss.


       Governor Kelly, Attorney General Schmidt, and KDHE Secretary Lee A. Norman
jointly moved to dismiss, arguing that the Bakers lacked standing and failed to state a
claim upon which relief could be granted. In a thorough written opinion, the district court
granted the motion.


       In the motion to dismiss the appellees alleged that Silo could attend school in Blue
Valley U.S.D. No. 229 unvaccinated after the Bakers provided a letter that stated: "In
response to our inquiry about an immunization exemption for [Silo] in order to attend you
directed us to write a letter stating that it is against our religion. Terri and I make that
statement in this letter." The appellees said that Blue Valley accepted the Bakers' letter as
a sufficient statement of religious objection to exempt Silo and has no intention to
terminate his enrollment based on his vaccination status.


       The appellees also noted that the KDHE stated it would accept the Bakers' letter to
Blue Valley as sufficient to comply with the statute requiring vaccinations for daycares
and childcare facilities. They attached an affidavit from Ashley Goss, the Deputy
Secretary for Public Health. Goss oversees the licensing of childcare facilities and the
                                               6
Bureau of Disease Control and Prevention, which oversees immunization requirements.
In the affidavit Goss stated:


               "A written statement signed by a parent or guardian to the effect that it is against
       their religion to inoculate or immunize their child satisfies K.S.A. 65-508(h)(2). The
       KDHE would accept the letter described in plaintiff's Complaint at paragraph 52 for the
       purposes of satisfying the requirements of the statute and any other related regulation."


       In granting the motion, the district court found that the Bakers lacked standing to
sue the appellees. The district court explained that the petition must state facts sufficient
to show that Terri and Silo suffered a cognizable injury, and a causal connection exists
between that injury and the appellees' alleged conduct. Terri and Silo had to show that
they were actually injured or that there was a substantial probability of injury.


       The judge then characterized the Bakers' allegations of injury as a self-inflicted
choice:


       "[P]laintiffs allege they suffer the risk of imminent injury, because Terri will refuse to fill
       out forms indicating adherence to a religious denomination by Silo in order to obtain
       access to government sponsored child programs or daycare. As a result, plaintiffs contend
       their rights will be violated because Silo is not able to enroll in certain childcare
       programming as an unvaccinated child.


               ....


               " . . . The Court is not convinced that the plaintiffs' choice not to assert a general
       religious objection is causally related to illegal conduct of the defendants. Under K.S.A.
       60-5302(a), 'burden' is specifically defined to mean 'government action,' not action
       plaintiffs choose to take."




                                                      7
          The district court noted that it is the Bakers' conduct that has changed, not any
alleged action or conduct of the government. The court said that the Bakers' injuries arose
solely from Terri's refusal to request exemption for Silo. The district court also noted that
Terri had submitted a letter containing a religious objection to vaccination for Silo but
now "alleges she will no longer do so."


          The district court rejected the Bakers' argument that a credible threat of
enforcement existed because the appellees were not properly enforcing the statutes and
the Bakers would be harmed if a court ordered them to enforce them properly. The court
said that the Bakers cited nothing to support that a substantial threat actually existed. And
the district court adopted the reasoning of the Tenth Circuit Court of Appeals in the
Bakers' federal lawsuit, which said that the above argument turns the standing analysis on
its head. See Baker v. USD 229 Blue Valley, 979 F.3d 866 (10th Cir. 2020).


          The district court rejected the Bakers' claims that they suffered a cognizable
injury:


                  "The injuries plaintiffs fear are not threatened or brought about due to the
          conduct of the defendants. Plaintiffs cannot manufacture injury-in-fact by refusing to
          request vaccination accommodation based on their own legal interpretation of K.S.A. 72-
          6262 and K.S.A. 65-508. That does not create a concrete, particularized, actual or
          imminent injury, and certainly not one that is more than hypothetical.


                  "After a review of the allegations, the Court finds the Amended Petition fails to
          allege plaintiffs suffered actual injury because of the actions of the State defendants. Silo
          is unvaccinated and successfully enrolled at public school. There is no evidence the State
          defendants have acted to deny them enrollment elsewhere after plaintiffs provided a
          general religious objection to vaccinations."




                                                          8
The court found that it lacked subject matter jurisdiction and dismissed the case without
consideration of the merits.


Our task on appeal is to review the district court's holding for legal errors.


       To resolve the questions raised in this appeal we must deal with the concepts of
jurisdiction and standing to sue. Both are questions of law. Article 3, § 1 of the Kansas
Constitution gives courts the judicial power to hear actual controversies between rival
litigants. For an actual controversy to exist there must be standing, the issue must not be
moot, the issue must be ripe, and it may not be a political question. Standing to bring an
action is both a requirement for a case-or-controversy and a component of subject matter
jurisdiction. The party asserting the claim has the burden to establish standing. Baker v.
Hayden, 313 Kan. 667, 672-73, 490 P.3d 1164 (2021).


       Jurisdiction and standing are questions of law over which an appellate court has
unlimited review. When a district court grants a motion to dismiss based on lack of
standing, the appellate court accepts the facts alleged in the petition as true, and if those
facts show that the appellants have standing to sue, the decision of the district court must
be reversed. Kansas Bldg. Industry Workers Compensation Fund v. State, 302 Kan. 656,
676, 359 P.3d 33 (2015).Standing is a question of law over which appellate courts have
unlimited review. To invoke standing a party generally must show that they suffered a
cognizable injury and show a causal connection between the injury and the challenged
conduct. State v. Bodine, 313 Kan. 378, 385, 486 P.3d 551 (2021).


       The appellees argue that the Bakers cannot establish a cognizable injury because
Silo is attending school and remains unvaccinated. They argue that the Bakers' claims
that Silo was rejected by Wee Workshop do not establish a cognizable injury because
they were denied based on the Bakers' interpretation of K.S.A. 65-508.


                                               9
       This point arises from the amended petition where the Bakers explained that Terri
asked Wee Workshop if Silo could attend even though he is noncompliant with the
vaccine requirements because Terri is not an adherent of a religious denomination whose
teachings oppose vaccinations. The Bakers are the only ones who decided they did not
meet the vaccination exemption requirements. The appellees argue that a childcare
facility's response to a question premised on a misstatement of law does not constitute
"actual enforcement."


       We also note that they provided the district court with an affidavit from Goss,
whose contents we have discussed above. The appellees say that since KDHE would
accept the statement the Bakers already made to Blue Valley, they have not shown an
actual or impending injury.


       The Bakers argue that contrary to Goss' affidavit, a general religious exemption
statement is not enough to attend daycare. In their view, KDHE form CCL 029 is a
mandatory form that daycares are required to use. The only religious exemption option on
CCL 029 is to check a box that says, "[a]s the Parent or Legal Guardian, I state that I am
an adherent of a religious denomination whose teachings are opposed to immunizations."


       The Bakers argue that the district court erred by finding that there was no
substantial probability of injury. Daycare and youth program operators may not know
that the KDHE would accept a general religious objection. They could still require Terri
to check the religious exemption on the CLL 029 form for Silo to attend or a KDHE
employee could informally change the rule again. In fact, Terri stated in the amended
petition that she will refuse to submit any request for a religious exemption in the future
like the one she sent to the Blue Valley school district.


       The Bakers assert that Terri was already actually injured by the denial of daycare
and youth activities for Silo because of her religious exercise. The Bakers say the district

                                             10
court's analysis simply ignored their allegations that each daycare operator and youth
program actually enforced the religious exemption language as written and rejected Silo
after Terri sought to have him attend.


       The sticking point here is the difference between the parties' view of the term
"adherent." The appellees argue, and the district court agreed, that the Bakers' injuries are
self-inflicted. They contend that Terri should invoke the religious exemption because it
applies to her. Terri refuses to claim the exemption because it requires her to say that
either she or Silo is an adherent of a religious denomination whose teachings oppose
immunizations. We note the operative word is "adherent." The law does not say a
member of a denomination—just an adherent.


       If we look at the definition of adherent, we see it simply means, "a supporter or
follower." Webster's New World College Dictionary 17 (5th ed. 2014). The question
becomes, does Terri support the religious belief that opposes vaccinations, or not? If she
does, she is entitled to seek the exemption for her son on religious grounds. If not, Terri
does not share those religious beliefs, then these child vaccination laws cannot be a
burden to her religion and the lawsuit should be dismissed on those grounds.


       According to Terri's interpretation of the statute, religious denomination is too
narrow for her beliefs. Her Christian beliefs are broader than any denomination; thus, she
cannot claim to be an adherent. When Terri wrote to the school district, she simply stated,
"it was against her religion," and the exemption was granted. No person charged with
enforcing these laws, including the district court, share her interpretation. We see why.


       A misinterpretation of the law is just that—a misinterpretation. Any claimed injury
to the Bakers comes from that misinterpretation—not the laws, the regulation, or the
exemption form.


                                             11
       The same reasoning applies to the allegations about the Wee Workshop, the
Johnson County Parks and Recreation District youth camp, and the five academies and
church schools previously listed. They all had advised Terri that if Silo wanted to attend
unvaccinated then they needed an exemption. But due to her misinterpretation of the
statute, Terri will not even apply for one. That is a self-created injury and cannot generate
standing. Silo was not admitted due to Terri's failure to apply for an exemption. This
cannot be viewed as a burden to her religion as a result of government action, but instead
a result of her inaction.


       We agree with the district court. The Bakers lack standing to sue.


       Affirmed.




                                             12